Appeals from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 30, 2010 in a breach of contract action. The order granted judgment in favor of plaintiff and against defendants.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, EJ., Fahey, Garni, Green and Gorski, JJ.